DETAILED ACTION

Election/Restrictions

This application is in condition for allowance except for the presence of claims 41-46 directed to Invention II non-elected without traverse.  Accordingly, claims 41-46 have been cancelled.

EXAMINER' S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 05/13/2022. 

41-46. (Canceled)

Allowable Subject Matter

Claims 27 and 30-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 27, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of fabricating a stretchable electronic device, the method comprising:  a step of forming semiconductor device array patterns by separating semiconductor device arrays each comprising the semiconductor devices;  and a step of transferring the released semiconductor device array patterns onto the stretchable substrate, wherein, in the step of transferring, the semiconductor device array patterns are transferred onto the stretchable substrate at an interval of 500 pm  to 5,000 pm and wherein the semiconductor device array patterns have a width of 500 pm to 5,000 pm, and wherein the semiconductor device array patterns include a continuous flexible substrate with more than one of the plurality of semiconductor devices in combination with the rest of the limitations of the claim.

The closest prior arts on record are Kim (US-20160293634-A1), Lee (US-20140339527-A1), Reis (US-20070123001-A1), Takei (US-20100270618-A1), Yamazaki (US-20170301860-A1), and Rogers (US-20120165759-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 30-40 are also allowed being dependent on allowable claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 8-12, filed 05/13/2022, with respect to claim 27 and 30-40 have been fully considered and are persuasive.  The rejection of claims 27 and 30-40 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897